Wright, J.,
dissenting. I must dissent because I do not agree with the majority that R.C. 3599.09(A) imposes a “minor requirement” that “persons producing campaign literature identify themselves as the source thereof,” nor do I agree that this requirement “neither impacts the content of their message nor significantly burdens their ability to have it disseminated.” I am sure that Publius and Cato would have strenuously disagreed with the majority as well.
The most important ballot issue in the history of this country was the political campaign concerning ratification of the United States Constitution. One of the longest and most energetic campaigns occurred in New York. Both positions, for and against ratification, were vigorously debated. “Cato,” believed to be New York Governor George Clinton, expressed the position of the opponents of ratification of the Constitution, the antifederalists. “Publius,” a pseudonym used by Alexander Hamilton, John Jay and James Madison, expressed the position of the supporters of ratification of the Constitution, the federalists. “Many commentaries on the Constitution were written under pseudonyms, both to protect the author and to make full use of available symbols. Heroes of the Roman Republic were popular choices, because many were well-known symbols of republicanism.” Roots of the Republic: American Founding Documents Interpreted (Schechter Ed.1990) 293. Preeminent among the commentaries was The Federalist, the essays written by Hamilton, Jay and Madison under the pseudonym of Publius. Historians argue that a complete understanding of the purpose of The Federalist requires that it be seen as three documents in one. “It is a campaign document designed to win popular approval among the voters of New York State for the proposed Constitution; a serious work of political thought, analyzing the nature of free societies; and the authoritative commentary on the Constitution, reflecting the intent of the Framers of the Constitution.” (Emphasis added.) Id. at 291. I think that James Madison, the author of the Bill of Rights, would be very surprised by the decision of the majority that a citizen does not have the right to issue anonymous statements expressing her views on ballot issues.
Nor does the United States Supreme Court agree with the statement of the majority that disclosure requirements do not burden the ability to disseminate expressions of political views. That court has said that “[tjhere can be no doubt that such an identification requirement would tend to restrict freedom to distribute information and thereby freedom of expression.” (Emphasis added.) Talley v. California (1960), 362 U.S. 60, 64, 80 S.Ct. 536, 538, 4 L.Ed.2d 559, 563. The court was concerned that compelled disclosure can chill the exercise of free *398expression by persons who hold unpopular views and who may fear reprisal for their views.
I believe that the majority minimizes the effect this statute has on the ability of individual citizens to freely express their views in writing on political issues. Many ballot issues, even ones of purely local interest, are controversial. School levies and other tax issues, and zoning issues all can generate strong opinions about their merits. Indeed, in this case, it is possible that the very filing of the charge against McIntyre was in some measure in retaliation for her opposition to the school levy. Certainly, the timing of the filing is suspect. McIntyre distributed the leaflets in April 1988, but the complaint was not filed until one year later. According to McIntyre, in the intervening period the school levy had been defeated twice but succeeded on the third attempt shortly prior to the filing of the complaint. It would appear that as soon as the levy was safely passed, the school district, in the person of the assistant superintendent of elementary education, sought retribution against McIntyre for her opposition. If the reasons espoused by the majority as justification for the constitutionality of the statute, i.e., educating the electorate and prevention of fraud in elections, were to be furthered, the charge should have been filed at the time of the purported offense, not one year and three elections later.
Since disclosure requirements can significantly burden freedom of expression, it remains for us to determine whether they are constitutional because of an overriding state interest. The majority traces a line of United States Supreme Court decisions to give the impression that the United States Supreme Court has implicitly ruled that disclosure requirements are constitutional and that the test to be applied is not a strict scrutiny test, in which the state must show a compelling state interest, but a lesser test satisfied merely by showing a legitimate state interest. Such is not the case. The error the majority makes is failing to distinguish the nature of the disclosure requirement (whether disclosure involves authorship of campaign literature, disclosure of contributions or expenditures) and the parties who are subject to the disclosure requirement (individuals, candidates, and/or organizations). R.C. 3599.09(A) requires disclosure of authorship of political opinions and applies to a wide range of disseminators of those political opinions, including individual citizens, candidates, political committees, political parties, for-profit corporations and non-profit corporations.
The United States Supreme Court has recognized such distinctions when considering the validity of election laws. The court has indicated that restrictions which may be constitutionally valid against organizations may not be valid against individuals. For example, in the case of First Natl. Bank of Boston v. Bellotti (1978), 435 U.S. 765, 98 S.Ct. 1407, 55 L.Ed.2d 707, cited by the majority, in which the court declared unconstitutional a state ban against corporate expenditures for *399the purpose of influencing votes on referenda issues, the court stated: “Nor is there any occasion to consider in this case whether, under different circumstances, a justification for a restriction on speech that would be inadequate [ie., unconstitutional] as applied to individuals might suffice to sustain the same restriction as applied to corporations, unions or like entities.” Id. at 777-778, 98 S.Ct. at 1416, 55 L.Ed.2d at 718, fn. 13. The Supreme Court has sustained ceilings on political contributions but held invalid limitations on independent expenditures by individuals and groups. Buckley v. Valeo (1976), 424 U.S. 1, 96 S.Ct. 612, 46 L.Ed.2d 659. In addition, the court has recognized a distinction between for-profit corporations’ contributions concerning referenda issues and such contributions for candidates. Bellotti, supra, at 788, 98 S.Ct. at 1422, 55 L.Ed.2d at 725, fn. 26.
These distinctions must be kept in mind when considering the majority’s reliance on the Supreme Court’s dicta in footnote 32 in Bellotti, which the majority construes to mean that disclosure requirements are constitutional. Placed in the proper context, it is apparent that the Bellotti court’s comments are limited to the facts of Bellotti (corporate expenditures), as the court expressly refers to disclosure requirements for “corporate advertising.” Bellotti, supra, at 792, 98 S.Ct. at 1424, 55 L.Ed.2d at 728, fn. 32.
The case before us involves a challenge to R.C. 3599.09 as applied to an individual citizen, not a citizen who is a candidate, nor a political committee, a political party or a corporation. What is the proper test to be applied to determine whether the state has an interest sufficient to justify the restraint on a citizen’s right of expression created by a disclosure requirement? The majority is correct that the United States Supreme Court has held that not every state election law must be subject to strict scrutiny. See Anderson v. Celebrezze (1983), 460 U.S. 780, 103 S.Ct. 1564, 75 L.Ed.2d 547, and Burdick v. Takushi (1992), 504 U.S.-, 112 S.Ct. 2059, 119 L.Ed.2d 245. However the court has ruled that disclosure requirements do necessitate a strict scrutiny analysis: “We have repeatedly found that compelled disclosure, in itself, can seriously infringe on privacy of association and belief guaranteed by the First Amendment * * *. We long have recognized that significant encroachments on First Amendment rights of the sort that compelled disclosure imposes cannot be justified by a mere showing of some legitimate governmental interest. Since NAACP v. Alabama [ex rel. Patterson (1958), 357 U.S. 449, 78 S.Ct. 1163, 2 L.Ed.2d 1488] we have required that the subordinating interest of the State must survive exacting scrutiny.” (Citations omitted.) Buckley v. Valeo (1976), 424 U.S. 1, 64, 96 S.Ct. 612, 656, 46 L.Ed.2d 659, 713. In the present case, the majority errs in applying the lesser standard of a showing of merely a legitimate state interest.
*400Has the Ohio Elections Commission shown a compelling, not merely legitimate, interest in requiring the disclosure of the name and address of a citizen who distributes a pamphlet on a referendum issue? The majority finds two state interests which are served by this requirement. First, “providing the voters to whom the message is directed with a mechanism by which they may better evaluate its validity,” and, second, “the law serves to identify those who engage in fraud, libel or false advertising.” With regard to the interest in educating the electorate, the majority appears to underestimate the electorate by suggesting that they are as moved by who supports a position as by the actual substance of the position. A corollary to this proposition is that anonymity oftentimes forces one to think about the substance of the argument as opposed to focusing on the messenger. In any event, I do not believe that the incremental value in education which is gained in knowing the name of an individual who advocates a position is a sufficiently compelling interest to justify the restraint on freedom of expression.
I recognize the state’s interest in assuring that information disseminated about candidates and issues is not fraudulent, false or libelous. Indeed, as an elected official, I am most sympathetic and supportive of this goal. Anyone in public office shares the concern that he or she not be subjected to false accusations. However, under the strict scrutiny test, the statute must be narrowly tailored to further the state’s compelling interest. The most direct way to further this interest is to proscribe the dissemination of false, fraudulent or libelous information. This the state has done in R.C. 3599.091(B) and 3599.092(B)(2). One commentator has suggested a way in which a state may narrowly tailor a disclosure requirement so that the statute bears a more direct relationship to furtherance of the state’s interest:
“ * * * [A] state might choose to limit disclosure requirements to advertisements in newspapers, major periodicals, and the broadcast media. These media have the widest circulation and, arguably, the greatest impact on voters. * * * ” Note, Developments in the Law, Elections (1975), 88 Harv.L.Rev. 1111, 1292, fn. 323. R.C. 3599.09(B) is directed at these types of communications.
Removing the requirement that an individual citizen place his or her name and residence address on leaflets does not prevent the state from pursuing the goal of preventing the dissemination of false information. A person who disseminates false information can be charged with such a violation whether or not his or her name is on the literature. Admittedly it will require additional investigation to determine the source of such a publication. However, the present case clearly shows that the omission of a name on a leaflet does not prevent discovery of the author. Indeed, the identity of the author will always be known in order to file a charge alleging violation of R.C. 3599.09(A). If the author has disseminated false, *401fraudulent or libelous information, the proper course to further the state’s interest is to charge the person with a violation of R.C. 3599.091(B) or 3599.-092(B)(2), not to charge the person with a violation of R.C. 3599.09(A). Since removing the disclosure requirement for individual citizens will not prevent the state from accomplishing its goal, while disclosure, at best, will merely assist it, I do not find the state’s interest has been furthered in the way which is least restrictive of freedom of expression.
I find it notable that each of the judges below who reviewed this case was seriously troubled by the potential unconstitutionality of the statute as applied to McIntyre. The trial court ruled that the statute was unconstitutional as applied to McIntyre. Judge Whiteside agreed with the trial court. Even the majority opinion of the court of appeals, overruling the trial court, expressed serious concern for the constitutionality of the statute as applied to McIntyre, but felt compelled to follow the precedent of this court in State v. Babst (1922), 104 Ohio St. 167, 135 N.E. 525. The court noted, “[i]n the final analysis, while Babst presents obvious deficiencies, the syllabus thereof is so broad that we continue to feel bound thereby; and, if R.C. 3599.09(A) be constitutional on its face as Babst decided, we are unable to conclude that it is unconstitutional as applied to [McIntyre] herein. Nonetheless, given the more recent United States Supreme Court cases, this case presents a substantial issue for further analysis by the Supreme Court.”
The “obvious deficiencies” in Babst, referred to by the appellate court, are that it “contains no discussion of whether the state interest in prohibiting anonymous political communications was sufficiently compelling to warrant the abridgement of free speech imposed by G.C. 13343-1 and, if so, whether the statute therein was narrowly tailored to serve that compelling state interest.” When these questions are answered, particularly in light of Talley, I believe the appropriate conclusion is that R.C. 3599.09(A) is not narrowly tailored to serve a compelling state interest and is, therefore, unconstitutional as applied to McIntyre.
For the foregoing reasons, I respectfully dissent.